DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 6/14/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden between Groups I and II and due to the presence of newly added linking claims 23 and 24.  This is not found persuasive because groups I and II are drawn towards different statutory invention classes, with group I being drawn towards a method and group II drawn towards a method.  A search for the system components of and spatial organization of group II will not necessarily return search results for the method and order of operations of group I.  Further, it is noted that instant independent claim 1 has limitations that are directed to a manner of operating a system, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim (and vice versa).  Said system limitations do not differentiate method claims from prior art.  As such, all of the limitations of dependent claim 24 are not afforded full patentable weight and as such do not require full searching.  Thus, Groups I and II still contain features unique to each (method vs system claim limitations), and a serious search burden still exists between the groups.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 16-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Koshin et al. (EP 2793345) in view of Tucker et al. (US 2006/0194082).
Regarding claim 1, Koshin et al. discloses in Figs 1-9, a method of operating a power source ([0024], [0021]), comprising: providing output power from the power source ([0021], [0024], [0064]) to at least one of a load (ref 9) or a device; and changing an output voltage of the power source ([0024], [0021], [0064]).
Koshin et al. does not explicitly disclose a power bus for changing an output voltage of the power source on the power bus for the power source to communicate with the at least one of the load and the device while the power source provides the output power on the power bus.
Tucker et al. discloses in Figs 1-10, a method of controlling power output from a SOFC (ref 20, [0029], [0117]) including a power bus ([0043], [0141], [0146], [0148], [0152]).  The power bus enhances control management of power output from the SOFC system and allows voltages to be monitored and maintained for enhanced power control and overall performance of the SOFC system ([0032]-[0034], [0043], [0141], [0146], [0148], [0152]).
Tucker et al. and Koshin et al. are analogous since both deal in the same field of endeavor, namely, fuel cell power systems and methods.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the power bus control disclosed by Tucker et al. into the method and system of Koshin et al. to enhance control management of power output from the system and allow voltages to be monitored and maintained for enhanced power control and overall performance of the system.

Regarding claim 2, modified Koshin et al. discloses all of the claim limitations as set forth above and also discloses the output power is provided from the power source through the device to the load (ref 9) to track and meet a power demand ([0021]-[0024]) of the load (ref 9).

Regarding claims 16 and 17, Koshin et al. discloses in Figs 1-9, a method of operating a power source ([0024], [0021]), comprising: providing output power (via ref 11) from a power source ([0024], [0021]) to a load (ref 9) to track and meet a power demand ([0021-[0024]) of the load (ref 9); and directing excess output power ([0064]) from the power source ([0024], [0021]) to an additional load ([0064]) to maintain the output power of the power source ([0024], [0021]) at a power level ([0064], [0021], [0024]), and the power source is a fuel cell (ref 6), and the additional load is a resistive load bank or an energy storage device (ref 4, Fig 1).
Koshin et al. does not explicitly disclose maintaining the output power above a minimum desired operating power of the power source when the power demand from the load drops to less than the minimum desired operating power of the power source, and that the fuel cell is a SOFC, the minimum desired operating power corresponds to an efficiency of SOFC system is at least 20 % below optimal efficiency; and the additional load is a resistive load bank or an energy storage device
Tucker et al. discloses in Figs 1-10, a method of controlling power output from a SOFC (ref 20, [0029], [0117]) above a low threshold level (ref 182, [0057]-[0060]) and utilizing an additional load as a battery (ref 152).  This configuration enhances the safety for the fuel cell and power output from the fuel cell and allows the power output to be varied based on needs of the power output over time ([0057]-[0060]).
Tucker et al. and Koshin et al. are analogous since both deal in the same field of endeavor, namely, fuel cell power systems and methods.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the low threshold control and SOFC disclosed by Tucker et al. into the method and system of Koshin et al. to enhance the safety for the fuel cell and power output from the fuel cell and allows the power output to be varied based on needs of the power output over time.

Regarding claim 18, modified Koshin et al. discloses all of the claim limitations as set forth above and also discloses when the power demand from the load increases above the minimum desired operating power of the SOFC system redirecting all or a portion of the excess output power ([0064]-[0067]) from the additional load (ref 4) to the load (ref 6) to meet the power demand from the load without using bridging auxiliary power from an energy storage device or an electric grid ([0021]-[0024], [0064]-[0067]).

Regarding claim 24, modified Koshin et al. discloses all of the claim limitations as set forth above and also discloses the method is performed by a power generation system (ref 1) comprising the power source ([0024], [0021]) that communicates with the at least one of the load (ref 9) or the device by changing the output voltage on the power bus between the power source and the at least one of the load or the, while power source provides power on the power bus to the at least one of the load or the device (see above rejection with respect to Tucker et al. with addition of the bus).
Further regarding limitations recited in claim 24, which are directed to a manner of operating disclosed system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim (and vice versa).  Said systems limitations do not differentiate method claims from prior art.  See MPEP § 2114 and 2115.  Claim 1, from which claim 24 is dependent from, is drawn to a method which is a different statutory class from that of the system of claim 24, and thus the system does not further limit the method of claim 1.

Allowable Subject Matter
Claims 3-6 and 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Instant dependent claim 3 discloses the method further includes determining if an increase in output power of the power source which equals to the increased power demand would cause the output power of the power source to exceed a threshold output power and executing the steps as set forth in the claim if the output power of the power source exceeds the threshold output power or if it doesn’t exceed the threshold output power.
Koshin et al. in view of Tucker et al. is considered to be the combination of prior art references of record closest to the aforementioned limitations of instant dependent claim 3.  However, the aforementioned combination does not disclose nor render obvious all of the aforementioned claim limitations.  Namely, while the combination of Koshin et al. and Tucker et al. results in a method of controlling a power source utilizing a power bus and responding to voltage variations, it does not explicitly disclose the method of the instant claim.  No additional references were found that alleviate the deficiencies of the herein applied prior art references.  As such, these claim limitations are found allowable over the cited prior art references of record.  Further, claims 4-6 and 8-15 are objected to since they depend from claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725